Citation Nr: 0032517	
Decision Date: 12/13/00    Archive Date: 12/20/00	

DOCKET NO.  99-13 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for a left 
knee disability and asthma.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran served on active duty from June 1959 to June 
1962.  By rating action dated in September 1982 the 
Department of Veterans Affairs (VA) Regional Office Muskogee, 
Oklahoma, denied entitlement to service connection for a left 
knee disability.  The veteran was duly notified of the 
decision and did not submit an appeal.  In a January 1984 
rating action the regional office again denied entitlement to 
service connection for a left knee disability.  The veteran 
was notified of the decision and did not appeal.  In an 
October 1990 rating action the regional office denied 
entitlement to service connection for a left knee disability 
and asthma.  The veteran was duly notified of the decisions 
and did not submit an appeal.  In an August 1991 rating 
action the regional office denied entitlement to service 
connection for several conditions including a left knee 
disability.  The veteran appealed from the decisions.  

In April 1992 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for conditions including a 
left knee disability.  In a January 1993 rating action 
service connection for a left knee disability was again 
denied by the regional office.  The veteran submitted a 
notice of disagreement with the decision; however, in April 
1993 he withdrew the notice of disagreement.  In rating 
actions dated in February 1994 and November 1995 the regional 
office denied entitlement to service connection for left knee 
disabilities.  The veteran was notified of the decisions and 
did not submit an appeal.  In a July 1997 rating action the 
regional office denied entitlement to service connection for 
a left knee disability and asthma on the basis that new and 
material evidence had not been submitted to reopen the 
claims.  The veteran was duly notified of those decisions and 
did not submit an appeal.  

In October 1998 the veteran submitted additional information 
to reopen his claims for service connection for a left knee 
disability and asthma.  In an April 1999 rating action the 
regional office again denied the claims holding that new and 
material evidence had not been submitted to reopen the 
claims.  The veteran appealed from those decisions.  The case 
is now before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In a July 1997 rating action the regional office denied 
entitlement to service connection for a left knee disability 
and asthma on the basis that new and material evidence had 
not been submitted to reopen the claims.  The veteran was 
duly notified of the decisions and did not submit an appeal.  

3.  In October 1998 the veteran submitted additional 
information for the purpose of reopening his claims for 
service connection for a left knee disability and asthma.  

4.  In an April 1999 rating action the regional office again 
denied entitlement to service connection for a left knee 
disability and asthma on the basis that new and material 
evidence had not been submitted that would reopen the claims.  
The veteran appealed from those decisions.  

5.  The evidence that has been submitted subsequent to the 
July 1997 rating action is either cumulative in nature or 
does not bear directly on the question of service connection 
for the conditions at issue.  


CONCLUSIONS OF LAW

1.  The evidence received since the July 1997 rating action 
denying entitlement to service connection for a left knee 
disability and asthma is not new and material.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

2.  The July 1997 rating action denying entitlement to 
service connection for a left knee disability and asthma is 
final and may not be reopened.  38 U.S.C.A. §§ 5107, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that in a July 1997 rating action the 
regional office denied entitlement to service connection for 
a left knee disability and asthma holding that new and 
material evidence had not been submitted that would reopen 
the claims for service connection for those disabilities.  
The veteran was duly notified of those decisions and did not 
submit an appeal.  In October 1998 he submitted additional 
information for the purpose of reopening his claims and in an 
April 1999 rating action the regional office again denied the 
claims holding that new and material evidence had not been 
submitted to reopen them.  The veteran appealed from those 
decisions.  

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the US Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 
155 F. 3d, 1356 (1998).  That case removed the standard which 
required that the new evidence raise a reasonable possibility 
that the outcome of the matter would be changed.  

The evidence of record at the time of the July 1997 rating 
action included the veteran's service medical records, which 
reflect that he was seen in October 1959 and asthma was 
reported.  In November 1959 he complained of shortness of 
breath.  His lungs were clear.  When he was seen in January 
1960 wheezes and rales were present.  Asthma was diagnosed.  
He was seen in August 1960 with complaints regarding his left 
knee.  X-ray studies of the left lower extremity were 
negative.  In October 1960 he was seen for an upper 
respiratory infection with inspiratory and expiratory 
wheezes.  In September 1961 he sustained an injury to his 
left knee with a 1/2-inch laceration on the medial aspect of 
the knee.  An X-ray study of the knee showed no significant 
abnormality.  Hot Epsom Salt soaks and an antibacterial 
ointment were prescribed.  He was placed on light duty.  When 
the veteran was examined for separation from service in April 
1962, clinical evaluation of the lungs, chest and lower 
extremities was normal.  

The veteran's initial claim for VA disability benefits was 
submitted in April 1970.  He reported injuries to his hands 
and neck in 1969.  He claimed disability pension benefits.  

The veteran was afforded a VA examination in June 1970.  He 
had complaints regarding his head, neck, heart, chest and 
back.  On examination of the musculoskeletal system the 
findings were limited to his neck and back.  There was no 
reference on the VA examination to a left knee disability or 
asthma.  His lungs were clear on the physical examination.  A 
chest X-ray study was negative.  

In October 1970 the regional office advised the veteran that 
he was not entitled to nonservice-connected disability 
pension benefits since he did not have any wartime service.  

In October 1974 the veteran again submitted a claim for 
disability pension benefits.  He related that he had 
sustained a fall in September 1974 and had injured his heels 
and ankles.  Later in October 1974 the regional office again 
advised him that he was not entitled to disability pension 
benefits because he had only peacetime service.  

In July 1982 the veteran submitted a claim for service 
connection for a left knee disability.  He stated that the 
injury had occurred in 1961-1962.  He had been assigned to an 
artillery battery and a hydraulic system exploded and injured 
his knee.  He stated that he had had pieces of steel in his 
knee for 22 years.  He also had arthritis in the same knee.  

The veteran was afforded a VA examination in August 1982.  He 
stated that he had injured his left knee in service.  He had 
not had surgery for the knee.  He denied having any pain or 
swelling but stated that the knee would become numb on 
occasion.  Examination showed the left knee to be quite 
similar to the opposite knee.  Extension was to zero degrees 
with flexion to 120 degrees with no discomfort.  There was no 
evidence of swelling or inflammation and he walked quite 
well.  It was noted that he had apparently fractured both of 
his feet in an accident in 1974 and they were painful.  An 
X-ray study of the left knee showed two metallic looking 
foreign bodies over the tibial condylar area.  The diagnosis 
was residuals of left knee injury.  

The veteran testified at a hearing at the regional office in 
March 1984.  He stated that they had been placing a new 
hydraulic valve on his unit because it was leaking.  He went 
to raise the gun and as they began lifting the gun the valve 
blew up and struck him in the knee.  He stated that he had 
been off for about two weeks or more.  His knee had been 
bleeding.  He had been placed on light duty after the 
accident and had been given pills for pain.  He stated that 
he had gone to a Dr. Sisler who X-rayed his knee and found 
foreign objects.  The veteran related that he had never had 
surgery on his left knee.  

In March 1984, the regional office received a July 1982 
report by Jerry Sisler, M.D., reflecting that the veteran had 
problems with his left knee and left ankle.  The knee pain 
had begun about two months previously.  Occasionally the knee 
gave out.  On examination he walked with a moderate limp on 
the left.  There had been no history of previous injury or 
trouble with the left knee.  Physical examination of the left 
knee showed a full range of flexion and extension.  The 
location of his discomfort was at the upper outer pole of the 
patella.  Palpation of that area did not show evidence of any 
palpable loose body.  There was no joint effusion.  There was 
no unusual crepitation or ligament instability.  McMurray and 
Lachman tests were negative.  X-ray study of the left knee 
showed two metallic foreign bodies.  The diagnosis was 
foreign body in the left tibial region.  

In a December 1983 statement Thomas Marberry, M.D., indicated 
that he had been asked to see the veteran primarily for 
evaluation of his left knee and left ankle.  He had had a 
crush-type injury to his left foot several years previously 
and had had an injury to his left knee requiring surgical 
intervention, apparently performed by a Dr. Sisler.  His 
ligament surgery required internal fixation using staples.  
He presently complained of pain in and about his knee.  His 
knee seemed to be fairly stable but he did have areas of 
tenderness about the anterolateral proximal aspect of the 
tibia and posteromedially about the knee as well.  Both 
locations would correspond to the areas of the staples or 
pins that were used for fixation for the ligaments.  It was 
noted on X-ray taken in his office that one of the pins was 
completely loose from the bone and was in the soft tissue.  
Dr. Marberry stated that even though the veteran had an 
essentially full range of motion of his knee he did have a 
loose body present that was a reason for periodic discomfort.  

In December 1982 the veteran related that his left knee 
injury had been sustained in service when the hydraulic 
system on a gun exploded and he received some shrapnel in the 
knee.  He had been taken to an Army hospital and placed on 
crutches and then placed on light duty for about two weeks.  

In April 1990 the veteran submitted a copy of the July 1982 
report by Dr. Sisler reflecting treatment for his left knee 
disability.  

In July 1990 the veteran submitted a claim for service 
connection for asthma.  As indicated in the introduction, 
service connection for that condition was denied in an 
October 1990 rating action.  

The veteran was afforded a VA examination in April 1991.  He 
gave a history of an injury to the left knee when he was 
struck just below the patella with a hydraulic cylinder from 
a large caliber gun.  Through the years the veteran had noted 
recurrent pain and stiffness in the knee and most recently 
had begun to develop swelling in the knee.  In 1974 he had 
fallen from the roof of a building landing on both feet and 
crushing an ankle.  He had had surgery on both ankles and had 
walked with a limp since that time.  The veteran stated that 
an orthopedic surgeon had operated on his ankles and at that 
time the surgeon told him that he found no evidence of trauma 
involving his knee, but X-ray studies showed metal fragments 
within the knee.  On examination the veteran walked with a 
bilateral limp.  The left knee had no gross deformities.  
There was no evidence of effusion or edema.  The knee was 
stable in all directions.  The patella was stable in the 
midline.  No joint line tenderness was elicited.  There was a 
normal range of motion of the left knee.  The examiner 
commented that according to the veteran there had been 
significant injury to his left knee in service.  He stated 
that additional injury to the knee was probably incurred when 
the veteran fell from the roof landing upright on his feet.  
An X-ray study of the left knee showed two metallic densities 
at the proximal lower leg.  

Later in 1991 the veteran submitted copies of office records 
from Dr. Sisler reflecting treatment of the veteran for his 
ankle conditions in 1974 and 1975 and treatment for his left 
knee disability in 1982.  

In April 1992 the Board denied entitlement to service 
connection for conditions including a left knee disability.  
The Board included in the evidence the December 1983 report 
by Dr. Marberry indicating that the veteran previously had 
had ligament surgery in and around his left knee.  

In April 1992 Dr. Marberry submitted a statement in which he 
indicated that the veteran had never been a patient in his 
office.  He stated that his wife had been his patient.  He 
indicated that the information in the Board decision 
regarding his December 1983 treatment of the veteran was 
incorrect.  

In an April 1993 statement Dr. Sisler indicated that the 
veteran had been under his treatment for fractures of both 
heels in 1974-1976.  In 1982 the veteran complained of left 
knee pain.  An X-ray study of the left knee showed two 
metallic foreign bodies in the region of the left knee.  
Dr. Sisler stated that he did not treat the veteran for that 
problem and he had never performed surgery on the knee.  

In a September 1995 statement Jim Martin, M.D., indicated 
that he had examined the veteran during that month for injury 
sustained to his left knee in 1961 while in the armed 
services.  The veteran stated that a pump had blown up and 
forced some foreign bodies into his left knee.  In 1974 he 
had sustained fractures of his ankles and heels in a job-
related accident.  He had undergone several surgeries on his 
right ankle and foot.  In September 1992 during his 
employment he had sustained an injury to his back that 
required surgical intervention.  He complained of severe 
pain, grinding, and clicking over his left knee with frequent 
swelling.  He also had complaints regarding his ankles and 
low back.  Examination of the left knee showed marked 
scarring and swelling with extreme tenderness over the 
anterior synovium.  He also had significant pain with motion 
of the patella.  In addition, he had palpable grinding and 
clicking in the knee joint with flexion and extension.  The 
cruciates appeared intact although range of motion was 
limited and painful.  He also had scarring over the left 
tibial area.  Findings were also made regarding the veteran's 
ankles and back.  The diagnoses included internal derangement 
and chronic tenosynovitis of the left knee.  

The evidence that has been added to the record subsequent to 
the July 1997 rating action includes copies of the veteran's 
service medical records reflecting treatment for asthma and 
an upper respiratory infection in 1959.  

There was also received VA outpatient treatment records 
reflecting that the veteran was observed and treated on a 
number of occasions in 1997 and 1998 for various conditions.  
When he was seen in December 1997 he stated that he had 
asthma and his lungs had always been bad.  He also complained 
of sinus problems.  Examination of the lungs showed scattered 
wheezes and decreased breath sounds.  He was again seen in 
August 1998 and examination of the lungs showed scattered 
wheezes.  The left knee showed tenderness over the patella.  
There was no instability.  An assessment was made of chronic 
obstructive pulmonary disease.  In an addendum in August 1998 
it was indicated that the veteran stated that he still had 
the same old knee problem but it was getting worse.  The 
veteran reported that the knee condition had existed since 
service.  

The evidence submitted since the July 1997 rating action 
includes copies of service medical records which had already 
been considered in the prior denials of the veteran's claim 
for service connection for asthma.  Thus, that evidence is 
cumulative in nature.  The veteran also submitted copies of 
VA outpatient treatment records reflecting treatment in 1997 
and 1998 for problems with his lungs and his left knees and 
an assessment of chronic obstructive pulmonary disease was 
made.  However, that information, although new, is not 
material since it reflects conditions existing many years 
following the veteran's separation from military service and 
would not tend to establish that either the veteran's current 
respiratory condition or left knee disability had its onset 
during his active military service.  The recently submitted 
evidence is not considered to be so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence 
sufficient to reopen his claims for service connection for a 
left knee disability and asthma.  

In view of the above discussion, the veteran's claims for 
service connection for a left knee disability and asthma are 
not reopened and the July 1997 rating action denying 
entitlement to service connection for those conditions is 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 
20.302.  

The Board has carefully reviewed the entire record regarding 
the veteran's claims for service connection for a left knee 
disability and asthma; however, the Board does not find the 
evidence regarding those matters to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107.  






ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a left knee 
disability and asthma.  The appeal for service connection for 
those conditions is denied.  



		
JOHN L. PRICHARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals







